DETAILED ACTION
This action is responsive to the filing of 9/22/2021. Claims 1-8, 11-17 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "configured to store the first operational criterion and the second operational criterion.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter (20110288682) in view of Breazeal (20170206064.)

Claim 1, 8: Pinter discloses a communication robot (Fig. 15: 500, tele-presence robot) comprising: 
an operation part (Fig. 15: 400, robot face / head); and
a communication arbitration unit (Fig. 2: 60; par. 35, controller) configured to exhibit 
a robot mode (par. 49, exclusive mode) and an avatar mode (par. 49, sharing mode to allow a doctor to also access the robot, Fig. 19; par. 84-86, movement commands) for operating the operation part based on an (Fig. 19, user of phone, 50) to arbitrate communication with a service user (par. 30, patient, or local user); 
wherein the communication arbitration unit operates, when it is intended to exhibit the avatar mode in accordance with an operation request (par. 75, The user of a remote station may select a graphical icon (not shown) that causes the connectivity prompt 430 to appear) from the remote operator, the operation part in the robot mode and asks the service user whether to allow the mode to be switched to the avatar mode (par. 75, Fig. 15: 430, The prompt 430 may include a message 432 such as "DR. SMITH IS REQUESTING ACCESS. ACCEPT?" and YES 434 and NO 436 graphical buttons.)

a memory (Fig. 2: 78, 80, 82; par. 36) configured to store the first operational criterion and the second operational criterion, the first operational criterion being a criterion for operating the operation part in the robot mode (par. 49, exclusive, single user operational criterion; in the exclusive mode only one user has access control of the robot; par. 45, the robot could have an input device that allows local operation. For example, the robot may incorporate a voice recognition system that receives and interprets audible commands), and the second operational criterion being a criterion for operating the operation part in the avatar mode (Fig. 19-20, par. 84-85, remote control operational criterion, allowing motion of the phone, and touch screen input to control the operation part, i.e. robot face / head) and different from the first operational criterion (par. 49, 84-85, difference in the source of operation, number of operators, and how the controls are input (mobile phone v. on site audible commands.))

However, Pinter does not explicitly disclose wherein the robot mode is a mode for autonomously determining and outputting a voice in response to a voice of a service user by autonomously operating the operation part. 
Breazeal discloses a similar communication robot with voice commands, including: a robot mode for autonomously determining and outputting a voice in response to a voice of a service user by autonomously operating the operation part (par. 101, receive multimodal inputs (e.g. voice and touch) sequentially (e.g. one input at a time) or simultaneously (e.g. inputs may be processed independently in the order they are received) and to generate multimodal outputs (e.g. voice prompts, PCD's movements, display icons and text)) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pinter and Breazeal to also include a robot mode for interacting with a robot via voice commands. One would have been motivated to combine the teachings so as to confirm what was asked, or asking for additional information (Breazeal par. 101.)

Claim 2: Pinter and Breazeal disclose the communication robot according to Claim 1, wherein the communication arbitration unit presents information regarding the remote operator (par. 75, Fig. 15: 430, The prompt 430 may include a message 432 such as "DR. SMITH IS REQUESTING ACCESS. ACCEPT?" and YES 434 and NO 436 graphical buttons) to the service user via an operation by the robot mode when it asks the service user whether to allow the mode to be switched.  

Claim 3: Pinter and Breazeal disclose the communication robot according to Claim 2, wherein the communication arbitration unit changes an aspect (par. 65, the master and observers can each be designated a different color so that different cursors can be distinguished by the users. The cursor color 260 can be displayed in the video image of the master or the observer; par. 62, When Push To Talk is selected then an icon 238 can be displayed in the observers video image to indicate which observer is providing audio input to the robot; par. 62, pull down menu 228) in which the information is presented to the service user in accordance with an attribute of the remote operator.

Claim 4: Pinter and Breazeal disclose the communication robot according to Claim 1, wherein the communication arbitration unit causes, when the service user has allowed the mode to be switched to the avatar mode, the avatar mode to be exhibited after the communication arbitration unit executes an exit operation in the robot mode (par. 75, going from 430 prompt to teleconferencing display.)  

Claim 5: Pinter and Breazeal disclose the communication robot according to Claim 1, wherein the first operational criterion is updated based on a history of the communication (par. 55, The server can sense that the same doctor is accessing the robot through the control station and terminate then back to the doctor's phone.)

Claim 6: Pinter and Breazeal disclose the communication robot according to Claim 1, comprising a notification part for notifying which one of the robot mode and the avatar mode is exhibited (Fig. 9: 248, usage, or lack of a checkmark; Fig. 6: 302; par. 70.)  

Claim 7: Pinter and Breazeal disclose the communication robot according to Claim 1, wherein, when the communication arbitration unit has received the operation request from a remote operator that matches a preset condition, the communication arbitration unit rejects the operation request without asking the service user whether to allow the mode to be switched (par. 60, a user at an observer station may attempt a connection with the same robot. If a robot is already in use the screen may display a message box 216 as shown in FIG. 8A. If the user clicks cancel (at 216), then the patient would not be asked.)  


Claim 11, 13: Pinter and Breazeal disclose the communication robot of claim 1, further comprising: a camera configured to capture an image of the service user, wherein the communication arbitration unit is configured to: estimate an emotion of the service user based on the image of the service user; and3Application Serial No.: 16/659,858 determine a facial expression displayed during the robot mode based on the estimated emotion of the service user (Par. 350, PCD 100 is adapted to monitor, track and characterize verbal and nonverbal signals and cues from a user. Examples of such cues include, but are not limited to, gesture, gaze direction, word choice, vocal prosody, body posture, facial expression, emotional cues, touch and the like. All such cues may be captured by PCD 100 via sensor devices 102, 104, 106 (camera), 108, 112. PCD 100 may further be configured to adapt and adjust its behavior to effectively mimic or mirror the captured cues. By so doing, PCD 100 increases rapport between PCD 100 and a user by seeming to reflect the characteristics and mental states of the user.)

Claim 12, 14: Pinter and Breazeal disclose the communication robot of claim 1, wherein the communication arbitration unit is configured to: obtain a feedback from the service user regarding a facial expression displayed during the robot mode; and adjust a frequency of the facial expression being displayed based on the feedback (par. 165, Machine Learning, Training signals may include knowledge that the PCD robot has accomplished a task or explicit feedback generated by the user such as voice, touch prompt, a smiling face, gesture, etc. Accumulating images from the cameras that may include a face and audio data may be used to improve the quality of those respective systems in the cloud; par. 272, in some embodiments, this feature may employ a "like/dislike" user feedback solicitation so as to enable the algorithm to get better at providing bits of interest to this particular user.)

Claim 15: Pinter and Breazeal disclose the communication robot according to Claim 1, wherein the first operational criterion and the second operational criterion define at least a moving speed of the operation part (Pinter, par. 47, a forward speed field, an angular speed field; Breazeal, par. 98.)


Response to Arguments

Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. Applicant argues the arbitration scheme described paragraph [0050] in Pinter is not a criterion for operating the operation part in one of two modes, i.e., the avatar mode and the robot mode.
The Examiner respectfully disagrees. The arbitration scheme (and its four mechanisms) as described in par. 50, was not used in the rejection of the claims (see above.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yang (2017/0031556) receiving video calls from another user; Pinter (2015/0088310) autonomous robot modes; Jordan (9,361,021) robot avatars.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/17/2022